           Case 1:21-cr-00037-TNM Document 16 Filed 03/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

      v.                                     Criminal No. 21-cr-00037 (TNM)

TIMOTHY HALE-CUSANELLI,

                          Defendant.

           SUPPLEMENTAL EXHIBIT TO DEFENDANT’S MOTION

      Defendant Timothy Hale-Cusanelli, through counsel, hereby submits the

attached letter by John Getz in support of his previously filed Motion for

Modification of Bond to Place the Defendant on Conditional Release Pending

Trial. [Document 13]

                                         Respectfully submitted,
                                          /s/
                                         Jonathan Zucker #384629
                                          37 Florida Avenue, NE,
                                         Suite 200
                                         Washington, DC 20002
                                         (202) 624-0784
                                         jonathanzuckerlaw@gmail.com
                                         Counsel for Timothy Hale-Cusanelli

                        CERTIFICATE OF SERVICE

 I certify that on March 7, 2021, the foregoing was electronically filed with the
 court using the CM/ECF system that will serve the following registered user:
 James Nelson at james.nelson@usdoj.gov.

                                       __/s/_____________________
                                       Jonathan Zucker
